DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176401 to Kim et al.; in view of CN107633810A to Chen (for the current Office Action, US 2019/0130837 will be used as an equivalent translation); further in view of US 2015/0145845 to Nam et al.

claim 1, Kim et al. teach a method for processing compensation data to be applied to a pixel circuit, comprising:
receiving M compensation data (paragraph 119, “the threshold voltage/mobility of the driving TFT (DT) for all the pixels of the display panel may be detected all through the blank periods of the frames, and then the data voltage (Vdata) applied to the pixel (P) may be compensated by the use of compensation data based on the detected threshold voltage/mobility”), wherein the M compensation data are respectively used for M adjacent pixel circuits, any two adjacent compensation data are respectively used for two adjacent pixel circuits, and M is an integer greater than or equal to 3 (paragraph 119, all pixels are compensated for threshold voltage variation).
Kim et al. do not teach determining a first threshold range; judging whether an i-th compensation data is in the first threshold range or not; in response to the i-th compensation data being in the first threshold range, determining the i-th  compensation data to be qualified and using the i-th compensation data as an i-th standard data; and in response to the i-th compensation data not being in the first threshold range, determining the i-th compensation data to be unqualified, replacing the i-th compensation data with an average value of the (i-N)-th to (i-1)-th standard data, and using the replaced i-th compensation data as the i-th standard data.
Chen teaches
determining a first threshold range (paragraph 52, “the determining whether the threshold voltages are within the predetermined voltage range includes: determining whether each threshold voltage is greater than an upper limit value of the predetermined voltage range or smaller than a lower limit value of the predetermined voltage range”); 
judging whether an i-th compensation data is in the first threshold range or not (paragraph 7, “determining whether each threshold voltage is within a predetermined voltage range; and when the threshold voltage is not within the predetermined voltage range, determining the threshold voltage as the abnormal voltage”, it is implicitly stated, that threshold voltages within the range are deemed as normal); 
in response to the i-th compensation data being in the first threshold range, determining the i-th compensation data to be qualified (paragraph 7, “determining whether each threshold voltage is within a predetermined voltage range; and when the threshold voltage is not within the predetermined voltage range, determining the threshold voltage as the abnormal voltage”, it is implicitly stated, that threshold voltages within the range are deemed as normal) and using the i-th compensation data as an i-th standard data (paragraph 50, “a second subpixel, which is adjacent to the first subpixel and whose threshold voltage is not the abnormal voltage, may be determined, and then the threshold voltage of the second subpixel may serve as the threshold voltage of the first subpixel, so as to determine the compensation signal, thereby to apply the compensation signal to the first subpixel”, in other words, a transistor whose threshold voltage is within the established range is deemed normal an it’s not subjected to alternative compensation); and 
in response to the i-th compensation data not being in the first threshold range, determining the i-th compensation data to be unqualified (paragraph 7, “determining whether each threshold voltage is within a predetermined voltage range; and when the threshold voltage is not within the predetermined voltage range, determining the threshold voltage as the abnormal voltage”), replacing the i-th compensation data with an average value of the (i-N)-th to (i-1)-th standard data (paragraph 56, “determining the alternative voltage in accordance with the threshold voltage of the at least one second subpixel includes calculating an average voltage of the threshold voltages of the plurality of second subpixels as the alternative voltage”), and using the replaced i-th compensation data as the i-th standard data (paragraph 57, “the average voltage of the threshold voltages corresponding to the plurality of second subpixels may be calculated as the alternative voltage”).

Kim and Chen et al. do not teach wherein the first threshold range is determined according to (i-N)-th to (i-1)-th standard data, wherein a midpoint of the first threshold range and a length of the first threshold range both depend on the (i-N)-th to (i-1)-th standard data, i is an integer greater than N and less than or equal to M, and N is an integer greater than or equal to 2.
Nam et al. teach wherein the first threshold range is determined according to (i-N)-th to (i-1)-th standard data, wherein a midpoint of the first threshold range and a length of the first threshold range both depend on the (i-N)-th to (i-1)-th standard data, i is an integer greater than N and less than or equal to M, and N is an integer greater than or equal to 2 (Fig. 12, paragraph 107, “the first predetermined reference value may be a default value or a value set from an average sensing value of the threshold voltage for the plural pixels”, paragraph 115, “the second predetermined reference value may be a default value or a value set from an average sensing value of the threshold voltage for the plural pixel”, paragraphs 151, threshold voltage adjustment is performed outside of the E1 and E2 limits of Fig. 12, in other words, values within E1/E2 are considered “normal”, said values are determined based on the average of threshold voltages, furthermore, notice that the plurality of pixels comprise the (i-N)-th to (i-1)-th standard data).
 wherein a midpoint of the first threshold range and a length of the first threshold range both depend on the (i-N)-th to (i-1)-th standard data, i is an integer greater than N and less than or equal to M, and N is an integer greater than or equal to 2, such as taught by Nam et al., for the purpose of dynamically adjusting display quality.

As per claim 2, Kim, Chen and Nam et al. teach the method of claim 1, wherein determining the first threshold range based on (i-N)-th to (i-1)-th standard data comprises: obtaining the midpoint of the first threshold range and the length of the first threshold range according to the average value of the (i-N)-th to (i-1)-th standard data (Nam, “the first predetermined reference value may be a default value or a value set from an average sensing value of the threshold voltage for the plural pixels”, paragraph 115, “the second predetermined reference value may be a default value or a value set from an average sensing value of the threshold voltage for the plural pixel”, furthermore, the length of the range, “value set from an average”, i.e., E2-E1, is at least implicitly determined in Fig. 12 of Nam et al.).

	As per claim 9, Kim, Chen and Nam et al. teach the method of claim 1, wherein in a display process of each frame, when any row of pixels is scanned, the compensation data corresponding to the row of pixels is processed by using the method (Chen, paragraph 51, “the threshold voltage of the driving transistor in each subpixel is the abnormal voltage may be determined through determining whether the threshold voltages of all the subpixels in the same row … are within the predetermined voltage range”; Kim, paragraph 50, “The data voltage (Vdata) has a voltage level obtained by adding a source data voltage and a compensation voltage corresponding to a shift of a threshold voltage (Vth) in a driving TFT (DT) of the corresponding pixel (P). This compensation voltage will be described later”, “the gate driver 300 may generate a scan signal (scan) of gate-on voltage level every one horizontal period according to a gate control signal (GCS) supplied from the timing controller 400, and then may sequentially supply the generated scan signal to the plurality of gate lines (GL)”, paragraph 97, “an image may be displayed by supplying the data voltage (Vdata) according to the video data from the first data line to the last data line for a time period of N frame”).

As per claim 10, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 11, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

	As per claim 13, Kim, Chen and Nam et al. teach a display panel, comprising: the processing device of claim 10 (Kim, Fig. 4; Chen, paragraph 2).

Allowable Subject Matter

Claims 3-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694